Motion for permission to appeal to the Court of Appeals upon *671a certified question denied, without costs. Since the order sought to be appealed directed a new trial on certain causes of action, an appeal to the Court of Appeals may be taken as of right on questions of law by stipulating for judgment absolute (CPLR 5601, subd [c]). In such a case, this court is without power to grant permission to appeal upon a certified question (Matter of Restaurants & Patisseries Longchamps v O’Connell, 296 NY 239; Cohen and Karger, Powers of the New York Court of Appeals [rev ed], § 65, pp 289-290). Sweeney, J. P., Kane, Main, Larkin and Herlihy, JJ. concur.